DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 4-19 are currently pending.
Claims 4-19 are newly added.
Claims 1-3 are cancelled, previously by applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2020 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second 
Note: applicant’s original specification, on page 4 in lines 4-6, recites “The second component 3 has a radially outward-facing, radially at least partially encircling5 bead 7, which is interrupted circumferentially in such a way, in a manner that is not visible here, that a knobbed profile of the bead 7 is obtained in the circumferential direction.”  It appears that applicant is aware that the recitation “is interrupted circumferentially to have a knobbed profile of the bead in the circumferential direction” is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slight” in claim 13 is a relative term which renders the claim indefinite.  The term "slight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Currently, the claim recites, “wherein the first axial clearance permits slight relative movement” and “the second axial clearance permits slight relative movement”.  The degree as to what constitutes as slight is not determinable, however, to advance prosecution, the claim language will be interpreted as “wherein the first axial clearance permits relative movement” and “the second axial clearance permits relative movement”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Vyse (US 3584902).


    PNG
    media_image1.png
    288
    809
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    363
    809
    media_image2.png
    Greyscale


Re Clm 4: Vyse discloses a coupling element (see Figs. 2-4 and the Figs. above) with tolerance compensation for flexibly connecting two elements for guiding media, in particular one pipe or hose to another pipe or hose or to an assembly, having 
a first component (2) for connection to the first element (the first component is made to or is capable of connecting to a first element), and 
a second component (1 and 21) for connection to the second element (the second component is made to or is capable of connecting to a second element), 
wherein the first component (2) and the second component (1) have a device for captive connection (12, the other 12, and 15), and the first component (2) and the second component (1) have a common longitudinal direction, and the first component (2) and the second component (1) can be moved in translation relative to one another in the direction of the common longitudinal direction, and/or that the first component and the second component are rotatable relative to one another about the common longitudinal direction, and/or the first component and the second component are tiltable 
wherein the captive connection has a slotted snap ring (15, see Col. 2, lns. 40-65 and lns. 28-33) and the first component (2) has at least one at least partially radially encircling opening (12) corresponding to the snap ring (see Fig. 2), and the second component has at least one at least partially radially encircling bead (3), wherein, in the assembled state of the connection (the assembled state of the connection as illustrated in Fig. 2), the snap ring (15) engages through the opening of the first component and comes to rest in such a way behind the bead of the second component that a translational, rotational or cardanically tilting movement of the first component against the second component is possible but the two components are prevented from being pulled apart (the snap ring is made to or is capable of engaging through the opening of the first component and is made to or is capable of coming to rest in such a way behind the bead of the second component that a translational, rotational or cardanically tilting movement of the first component against the second component is possible but the two components are prevented from being pulled apart).  

Re Clm 6: Vyse discloses wherein the second component (1) has at least one further opening (the opening of 21), through which the correct fit of the snap ring can be observed.  
Re Clm 7: Vyse discloses wherein the snap ring (15, see Col. 2, lns. 40-65 and lns. 28-33)  is designed that it can be elastically deformed radially outward and removed from the opening of the first component (the snap ring is made to or is capable of being elastically deformed radially outward and removed from the opening of the first component and) and the second component has at least one further opening (the opening of 21), through which the correct fit of the snap ring can be observed.  
Re Clm 8: Vyse discloses wherein the snap ring wherein the snap ring is metallic (15, see Col. 2, lns. 40-65 and lns. 28-33).  
Re Clm 9: Vyse discloses wherein the first component (2) has a region (at 1000) which engages around the bead of the second component and is spaced apart from the bead with a radial clearance (at 1001) in the radial direction (see above).  
Re Clm 10: Vyse discloses wherein the first component (2) has a region (at 2000) which engages around the bead of the second component and is spaced apart from the bead with a first (at 2001) and second (at 2002) axial clearance in the axial direction (see above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyse (US 3584902) in view of Hutt (US 3628768). 

Re Clm 11: Vyse discloses a coupling element (see Figs. 2-4 and the Figs. above) with tolerance compensation for guiding media, the coupling element comprising: 
a first component (2) having a slot-shaped (12) radially encircling opening; 
a second component (1 and 21) having a radially outward-facing and encircling bead (3); 
wherein the first component and the second component have a common longitudinal direction (see above) and are rotatable relative to one another about the common longitudinal direction (the first component and the second component are made to or are capable of being rotatable relative to one another about the common longitudinal direction);  
an O ring seal (10 or 11) arranged in a groove (see above) of the second component (1) and between the first component and the second component (see above), 

a metallic, resilient snap ring (15, see Col. 2, lns. 40-65 and lns. 28-33) configured to engage the opening of the first component and rest behind the bead of the second component (see above); and 
wherein the first component (2) further includes a region (at 1000 and at 2000) that engages around the bead of the second component and is spaced apart from the bead with a radial clearance (at 1001) in the radial direction (see above) and first (2001) and second (2002) axial clearances in the axial direction (see above).  
Vyse fails to disclose that its bead is interrupted circumferentially to have a knobbed profile of the bead in the circumferential direction.


    PNG
    media_image3.png
    699
    846
    media_image3.png
    Greyscale



Hutt discloses a bead on a male member.  Said bead is retained in a female member via a retaining means located on the exit side of a port behind the bead, similar to that of Vyse.  However, Hutt teaches (see Fig. 2 and the Fig. above) a bead that is interrupted circumferentially (such as at 3001 and 3002) to have a knobbed (such as at 4001) profile of the bead in the circumferential direction (see Fig. 2).  It is noted that such a structure taught by Hutt can provide a tactile means to aid an operator in physically determining the position or orientation of a component during assembly or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Vyse, to have included interruptions circumferentially about a bead to have a knobbed profile of the bead in the circumferential direction, as taught by Hutt, for the purpose of providing a means to provide a tactile means to aid an operator in physically determining the position or orientation of a component during assembly, alternatively, for providing a structural configuration which would have yielded the same predictable result of abutting against a securing means to prevent unwanted separation of mating components.
Additionally, it is noted that such a modification would have involved a mere change in the shape of the bead and a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Clm 12: Vyse as modified by Hutt above, discloses the limitations wherein the first axial clearance is between the opening of the first component and the bead of the second component and the second axial clearance with between the bead of the second component and an interior surface of the first coupling element (see above).  
Re Clm 13: Vyse as modified by Hutt above, discloses the limitations wherein the first axial clearance permits relative movement between the first component and the second component in a first longitudinal direction and the second axial clearance permits relative movement between the first component and the second component in a 
Re Clm 14: Vyse as modified by Hutt above, discloses the limitations wherein the radial clearance, the first axial clearance and the second axial clearance combine to provide movement and rotation between the first component and the second component in a cardanically tilting manner and provide tolerance compensation (the radial clearance, the first axial clearance and the second axial clearance combine is made to or is capable of providing movement and rotation between the first component and the second component in a cardanically tilting manner and provide tolerance compensation).  
Re Clm 15: Vyse as modified by Hutt above, discloses the limitations wherein the first component comprises a first portion configured to accept the O ring seal and a second portion configured to accept the bead of the second component (see above).  
Re Clm 16: Vyse as modified by Hutt above, discloses the limitations wherein the snap ring is removable to permit movement of the bead of the second component relative to the first component in an away longitudinal direction and facilitate separation of the first component and the second component (the snap ring is made to or is capable of being removed to permit movement of the bead of the second component 
Re Clm 17: Vyse as modified by Hutt above, discloses the limitations wherein the first component is configured to transfer media with the second component (see the abstract).  
Re Clm 18: Vyse as modified by Hutt above, discloses that the coupling element can be used for fluid media (see the abstract). 
Vyse as modified by Hutt fails to disclose that the media is oil.
The examiner is taking Official notice that is old and well known that oil is transported or moved through joint connections and piping systems, for the purpose of making said joint and piping systems useful or for generating revenue.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Vyse as modified by Hutt, to have had the media is oil, for the purpose of making said joint and piping systems useful or for generating revenue.
Re Clm 19: Vyse as modified by Hutt above, discloses that the coupling element can be used for fluid media (see the abstract). 
Vyse as modified by Hutt fails to disclose that the media is coolant.
The examiner is taking Official notice that is old and well known that coolant is transported or moved through joint connections and piping systems, for the purpose of making said joint and piping systems useful or for generating revenue.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-6371528, US-3453005, US-2521127, and US-2467911.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/04/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679